Case 5:20-cv-00024-RWS-CMC Document 7 Filed 09/21/21 Page 1 of 2 PageID #: 18




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 JEROME WASHINGTON,                                §
                                                   §
                                                   §   CIVIL ACTION NO. 5:20-CV-00024-RWS
                Plaintiff,                         §
                                                   §
 v.                                                §
                                                   §
 UNKNOWN WALKER, CAPTAIN, BI-                      §
 STATE JUSTICE CENTER;                             §
                                                   §
                Defendant.                         §
                                                   §
                                             ORDER
       Plaintiff Jerome Washington, proceeding pro se, filed the above-styled and numbered civil

action complaining of alleged violations of his constitutional rights. The case was referred to the

United States Magistrate Judge in accordance with 28 U.S.C. § 636.

       Plaintiff complained of a random and unauthorized deprivation of property during his

confinement in the Bi-State Justice Center. See Docket No. 1. After review of the pleadings, the

Magistrate Judge issued a Report recommending the lawsuit be dismissed because random and

unauthorized deprivations of property by correctional officers do not violate the Fourteenth

Amendment when an adequate state post-deprivation remedy exists. Docket No. 6; see also

Hudson v. Palmer, 468 U.S. 517, 533 (1984).

       A copy of the Report, along with an order concerning the statutory filing fee for the lawsuit,

was sent to Plaintiff at his last known address on February 22, 2021, but it was returned as

undeliverable. Plaintiff has not contacted the Court since his lawsuit was filed, nor has he apprised

the Court of his current mailing address or whereabouts. The lawsuit form which Plaintiff filed

contains a declaration reading as follows: “I understand, if I am released or transferred, it is my
Case 5:20-cv-00024-RWS-CMC Document 7 Filed 09/21/21 Page 2 of 2 PageID #: 19




responsibility to keep the court informed of my current mailing address and failure to do so may

result in the dismissal of this lawsuit.” Docket No. 1 at 2.

          Because no objections have been received, the Plaintiff is barred from de novo review by

the District Judge of those findings, conclusions and recommendations and, except upon grounds

of plain error, from appellate review of the unobjected-to factual findings and legal conclusions

accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352

(5th Cir. 2017).

          Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge. Upon such review, the Court has determined that the Report of the Magistrate

Judge is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492

U.S.. 918 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”) Accordingly, the Report

of the Magistrate Judge (Docket No. 6) is ADOPTED as the opinion of the District Court. It is

further

          ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as to

its refiling in federal court, but without prejudice as to any claims in state court or through the

administrative processes of Bowie County which Plaintiff may elect to pursue.


          So ORDERED and SIGNED this 21st day of September, 2021.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
